UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY HEADEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:07-cr-00140-1)


Submitted:   November 15, 2010            Decided:   December 7, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Stockton, ROBINSON & MCELWEE, PLLC, Charleston, West
Virginia, for Appellant.     Miller A. Bushong, III, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Headen waived his right to an indictment and

pled guilty, pursuant to a written plea agreement, to a criminal

information       charging       conspiracies           to    distribute             oxycodone,   in

violation      of      21    U.S.C.     §    846       (2006),      and       to     commit   money

laundering,         in      violation       of     18    U.S.C.          §    1956(a)(1)(B)(i),

(h)(2006).        The district court imposed concurrent sentences of

180   months      of     imprisonment,           within      the    sentencing          guidelines

ranges of 168 to 210 months of imprisonment.

             On     appeal,      counsel         has     filed      a        brief    pursuant     to

Anders v. California, 386 U.S. 738 (1967), noting no meritorious

issues for appeal, but questioning whether Headen’s sentence was

procedurally unreasonable for failure of the district court to

adequately state on the record the 18 U.S.C. § 3553(a) (2006)

factors it considered.                Headen was advised of his right to file

a pro se supplemental brief, but has not filed a brief.                                    Finding

no reversible error, we affirm.

             We     have      reviewed      the       record       and       conclude    that     the

district court fully complied with the requirements of Fed. R.

Crim.   P.   11     and      ensured     that         Headen’s      plea       was    knowing     and

voluntary and supported by a factual basis.                                   We also conclude

that the 180-month sentence imposed by the district court is

procedurally and substantively reasonable.                               See Gall v. United



                                                  2
States, 552 U.S. 38, 51 (2007) (review of sentence is for abuse

of discretion).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm.         This court requires that counsel

inform Headen, in writing, of his right to petition the Supreme

Court   of    the    United    States    for    further   review.   If    Headen

requests that a petition be filed, but counsel believes that

such filing would be frivolous, then counsel may move in this

court   for    leave   to     withdraw   from    representation.     Counsel’s

motion must state that a copy thereof was served on Headen.                  We

dispense      with    oral    argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                          3